DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority


Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 18 February 2020 and 14 September 2020 have been considered by the examiner.

Drawings
The drawings filed on 18 February 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of claim 1 is that applicant’s invention includes an analysis method wherein irradiating printed matter, on which an ink containing a solvent is adhered, with light including a near infrared of a predetermined wavelength range, and measuring a spectrum; and determining a quantity of solvent content contained in the printed matter using a pre-created calibration curve model and the spectrum.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-7 are allowable because the depend from Claim1.
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of claim 8 is that applicant’s invention includes an analysis apparatus having a measuring instrument for measuring a spectrum by irradiating printed matter, on which an ink containing a solvent is adhered, with light including a near infrared of a predetermined wavelength range and measuring a spectrum; and an analyzer for determining a quantity of solvent content contained in the printed matter using a pre-created calibration curve model and the spectrum measured by the measuring instrument.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of claim 9 is that applicant’s invention includes a print apparatus having an ink discharge unit that discharges an ink containing a solvent; a heat unit that heats a printed matter, on which the ink is adhered, to vaporize the solvent contained in the printed matter; a solvent content analysis unit that determines a quantity of a solvent content contained in the printed matter heated by the heat unit; and a heat control unit that controls a temperature of a heat source included in the heat unit, wherein the solvent content analysis unit includes a measuring unit for measuring a spectrum by irradiating the printed matter with light including a near infrared of a predetermined wavelength range and measuring the spectrum, and an analysis unit for determining the quantity of the solvent content contained in the printed matter using a pre-created calibration curve model and the spectrum measured by the measuring unit, and wherein the heat control unit controls the temperature of the heat source included in the heat unit based on an analysis result acquired by the solvent content analysis unit.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

JP 2009-228990 A to Nagai et al. discloses an analysis method (¶0004) comprising: 
irradiating printed matter (¶0005), on which an ink containing a solvent is adhered (¶00034-0004), with light including a near infrared of a predetermined wavelength range (¶0023, ¶0042-0043, infrared wavelength region), and measuring a spectrum (¶0045-0046); and 
determining a quantity of solvent content contained in the printed matter using a pre-created calibration curve model (¶0068-0070; measuring  the amount of residual solvent; controlling/modeling drying time and temperature of the sample table by experimentation in determining solvent quantity) and the spectrum (¶0023, ¶0042-0043, infrared wavelength region).
However, Nagai does not explicitly disclose a predetermined wavelength range in the near infrared spectrum, nor does Nagai disclose the calibration curve being pre-created.

US 6,927,393 B2 to Cotte et al. discloses measuring the light spectrum via infrared spectrometer over a range of wavelengths to determine composition of the material and specifically to detect the amount of solvent.  However, Cotte does not disclose the near infrared spectrum, an ink containing a solvent, and printed matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853